UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-2707



GENE M. AUSTON, IV, Captain (Retired),

                                              Plaintiff - Appellant,

          versus


STATE OF NORTH CAROLINA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-97-616-5-BR)


Submitted:   July 2, 1998             Decided:   September 17, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gene M. Auston, IV, Appellant Pro Se. Gerald Kevin Robbins, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order dismissing this

case for lack of subject matter jurisdiction. We have reviewed the

record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Auston v. North Carolina, No. CA-97-616-5-BR (E.D.N.C. Nov.

6, 1997). We deny the motion to strike attachments to the informal

brief and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2